         Case 1:19-cr-00651-LTS Document 587
                                         591 Filed 04/09/21
                                                   04/12/21 Page 1 of 1




                                                         April 9, 2021
VIA ECF
The Honorable Laura Taylor Swain
United States District Court                                 0(02(1'256('
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re: United States v. Gabriel Orzanica, 19-cr-651

Dear Judge Swain:

        In accordance with the Court’s order dated April 6, 2021, see Dkt. No. 575, we have
compared the psychiatric report attached as Exhibit A to Gabriel Orzanica’s sentencing
submission with the submission itself and have determined that the report does not contain any
sensitive personal information that is not disclosed in the sentencing memorandum. Accordingly,
we withdraw our request to file any portion of that report under seal. A copy of the report is
attached; the only redactions are to redact the names of minor children, pursuant to Federal Rule
of Civil Procedure 5.2(a)(3). We respectfully request that the Court accept this Exhibit A as a
replacement for Exhibit A attached to our sentencing submission at Docket No. 571, and order
the Clerk to make such a substitution. Thank you for your consideration.

                                                                  Sincerely,
7KHUHTXHVWLVJUDQWHG'(                                  /s/ Kristen M. Santillo
UHVROYHG                                                         Kristen Santillo
6225'(5('

V/DXUD7D\ORU6ZDLQ86'-




                Gelber & Santillo PLLC, 347 West 36th Street, Suite 805, New York, NY 10018
                                   Tel: 212-227-4743 Fax: 212-227-7371
